EXHIBIT 10.8.2

 

LOGO [g91185img001.jpg]

 

Diagnostic Information Provider

 

To:    Dr. Stephen W. Aldred, M.D. From:    James C. New, as Chairman and CEO of
AmeriPath Subject:    Employment Agreement Amendment section on: Retention Bonus
Date:    February 8, 2001

 

--------------------------------------------------------------------------------

 

Pursuant to our recent discussions, this document memorializes our agreement to
amend the Signing & Retention Bonus section of your most recent AMENDMENT TO
EMPLOYMENT AGREEMENT dated November 21, 2000.

 

The new amendment is as follows:

 

Retention & Signing Bonus, Payback Provision. Employee hereby acknowledges and
agrees that if Employee voluntary terminates his employment with the company
pursuant to Section 15(b) of the Employment Agreement on or prior to December
31, 2005 (the “Initial Period”), Employee shall repay to the company that
portion of the Initial Payment equal to the Initial Payment multiplied by a
fraction, the numerator of which is the number of full calendar months remaining
until the completion of the initial Period and the denominator of which is sixty
(60). Should there be a change in control of AmeriPath Inc., which results in
the termination of your employment, or if the company terminates your employment
without cause, you are not required to repay the unamortized portion of the
signing and retention bonus. For the purpose of this amendment “unamoritized”
means the remaining period from the termination of the employment agreement
forward.

 

Except as specified herein, all other sections of prior written agreements shall
remain in full force and effect. Our signatures below indicated our agreement to
this additional amendment to your employment agreement. Please return the signed
original to me by Thursday, February 15, 2001 and retain a copy for your
records.

 

Please contact me if you have any questions on this matter.

 

Agreed:

 

/s/ James C. New

     

Agreed:

 

/s/ Dr. Stephen W. Aldred,     2/15/01

   

James C. New / Date

         

Dr. Stephen W. Aldred, M.D./ Date

 

7289 Garden Road • Suite 200 • Riviera Beach, Florida 33404 • 561.845.1850 •
800.330.6565 • FAX 561.845.0129

 